NOTICE OF ALLOWABILITY
This Office action is in response to applicant’s amendments and arguments filed 03/09/2022.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In applicant’s amendments filed 03/09/2022, claim 22 was cancelled, claims 11-17 were amended, claims 1-10 and 18-21 were withdrawn, and new claim 23 was added.  Claims 1-21 and  23, as filed on 03/09/2022, are currently pending.  Claims 11-17 and 23, as filed on 03/09/2022, are considered below.

Response to Amendment
The replacement drawing sheets were received on 03/09/2022.  These replacement drawing sheets are acceptable.
The objections to the abstract of the disclosure, and the drawing, specification, and claim objections have been obviated in view of applicant’s amendments and arguments filed 03/09/2022.  The rejections under 35 U.S.C. § 112(b) have been obviated in view of applicant’s amendments and arguments filed 03/09/2022, and were withdrawn.  The rejections of claims 11, 12, 15, and 17 under 35 U.S.C. § 102(a)(1) were withdrawn in view of applicant’s amendments and arguments filed 03/09/2022.
Claims 11-17 and 23, as filed on 03/09/2022, and as amended in accordance with the examiner’s amendment, see below, are allowable.



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Nick Nichols, Jr. (Registration Number 29,573) on 03/17/2022.

The application has been amended as follows:
In applicant’s amendments to the abstract of the disclosure, filed 03/09/2022, in line 8, “the climbing exercise apparatus” has been replaced with --- the climbing exercise apparatus. ---.

Claims 1-10 and 18-21 have been cancelled.

In claim 17, lines 2-4, “lower distal ends of said left elongated tubular member and said right elongated tubular member” has been replaced with --- said lower distal ends of said left elongated tubular member and said right elongated tubular member ---.

Claim 23 has been deleted and replaced with
--- A climbing exercise apparatus, comprising:
a) a frame;

c) a pair of tubular members movably and respectively supported by said pair of guide members;
d) a pair of handlebars respectively coupled to said pair of tubular members;
e) a pair of handgrips movably and respectively secured to said pair of handlebars, each said handgrip movable about a canted axis; and
f) a pair of foot supports respectively secured proximate to a lower distal end of each of said pair of tubular members. ---.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D. URBIEL GOLDNER whose telephone number is (313)446-6554.  The examiner can normally be reached between 9AM and 5PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn B. Jimenez, can be reached at (571)272-4966.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.


/GARY D URBIEL GOLDNER/Primary Examiner, Art Unit 3784